EXHIBIT Champion Industries, Inc. Second Amendment and Waiver To Credit Agreement This Second Amendment and Waiver to Credit Agreement (herein, this “Amendment”) is entered into as of March 31, 2010, by and among Champion Industries, Inc. (the “Borrower”), Fifth Third Bank, an Ohio banking corporation, as a Lender, L/C Issuer, and Administrative Agent for the Lenders (the “Administrative Agent”) and the other Lenders party hereto. Preliminary Statements A.The Borrower, the Lenders, and the Administrative Agent are party to a Credit Agreement, dated as of September 14, 2007 (as heretofore amended and as the same may further be amended, restated, amended and restated, supplemented and otherwise modified from time to time, the “Credit Agreement”).All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrower has informed the Administrative Agent and the Lenders that it has failed to comply certain sectionsof the Credit Agreement prior to the date hereof, as more fully described below.The Lenders have agreed to waive the resulting defaults under the terms and conditions set forth in this Amendment. C.The Borrower and the Lenders have also agreed to amend certain sections of the Credit Agreement under the terms and conditions set forth in this Amendment. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section 1.Waivers. 1.1. The Borrower has advised the Administrative Agent and the Lenders of the specific violations of the Credit Agreement expressed on Schedule2 hereto (such violations are collectively referred to as the “Violations”). 1.2.Subject to the satisfaction of the conditions precedent set forth in Section 3 below, the Lenders and the Administrative Agent hereby acknowledge the Violations and waive any Default or Event of Default arising solely from the Violations.The Borrower acknowledges that the waivers under this Section 1 are specifically limited to the Violations (and any Default or Event of Default arising solely from the Violations).Except as specifically waived hereby, all of the terms and conditions of the Credit Agreement shall stand and remain in full force and effect. Section 2.Amendments. Upon satisfaction of the conditions precedent set forth in Section 3 hereof, the
